DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted May 23, 2022. Claims 1 and 40 are amended. Claims 4, 6-29 and 42 are canceled. No claims are newly added. Claims 1-3, 5, 30-41, 43 and 44 are currently pending in the application.
	Allowable Subject Matter
Claims 1-3, 5, 30-41, 43 and 44 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the one or more fibre Bragg gratings includes first and second neighbouring fibre Bragg gratings, and wherein the duration of a pulse of the electromagnetic radiation exceeds twice the time taken by the pulse to travel from the first fibre Bragg grating to the second fibre Bragg grating” (claim 1); “wherein the duration of a pulse of the electromagnetic radiation exceeds twice the time taken for the pulse to travel from a first fibre Bragg grating to a second fibre Bragg grating” (claim 40). The closest prior art to the invention of the claims is Ouellette (US 2015/0285683) which was used to reject the claim in the Non-Final Rejection mailed December 24, 2021. However, the reference fails to anticipate these limitations as persuasively argued by applicant, see remarks received May 23, 2022, pages 8-11. As such, the prior art is silent to such limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 1 and 40 are patentably distinct over the prior art and are allowed. Claims 2, 3, 5, 30-39, 41, 43 and 44 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874